                       Case 2:16-cv-07349-JVS-AGR Document 275 Filed 02/06/20 Page 1 of 4 Page ID #:10694



                           1    RUSS, AUGUST & KABAT
                                Marc A. Fenster, SBN 181067
                           2    mfenster@raklaw.com
                                Ben Wang, SBN 228712
                           3    bwang@raklaw.com
                                Andrew D. Weiss, SBN 232974
                           4    aweiss@raklaw.com
                                12424 Wilshire Boulevard
                           5    Twelfth Floor
                                Los Angeles, California 90025
                           6    Telephone: (310) 826-7474
                                Facsimile: (310) 826-6991
                           7
                                Attorneys for Plaintiff
                           8    SPEX TECHNOLOGIES, INC.
                           9
                          10                      UNITED STATES DISTRICT COURT

                          11                     CENTRAL DISTRICT OF CALIFORNIA
RUSS, AUGUST & KABAT




                          12                                  SOUTHERN DIVISION

                          13
                               SPEX TECHNOLOGIES, INC.,
                          14                                          Case No. 2:16-CV-07349-JVS-AGR
                          15                     Plaintiff,           PLAINTIFF’S ORDER RE:
                          16                                          AMENDED REQUEST FOR
                                           v.                         LOADING DOCK ACCESS TO
                          17                                          REMOVE TRIAL MATERIALS &
                               APRICORN, INC.,                        BOXES FROM COURTROOM
                          18
                          19                     Defendant.
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                  ORDER RE: REQUEST FOR LOADING DOCK ACCESS TO REMOVE TRIAL MATERAL/BOXES
                                                              FROM COURTROOM
                       Case 2:16-cv-07349-JVS-AGR Document 275 Filed 02/06/20 Page 2 of 4 Page ID #:10695



                           1          Counsel for Plaintiff SPEX Technologies, Inc. has advised the Court
                           2    that on February 7, 2020 at 4:30 p.m., Plaintiff requests access to the Court’s loading
                           3    dock to remove boxes/materials from Honorable Judge James V. Selna Courtroom
                           4    10C. The persons removing the materials will be:
                           5          Raul Fonseca, CA Driver’s License A1660584, in a car with the license plate
                           6    31474D1, and Javier Ramiro Villalvazo, CA Driver’s License B7225754, both of
                           7    Inservio3.
                           8          Mr. Fonseca and Mr. Villalvazo hereby request access to the loading dock to
                           9    remove the following trial materials: 10 boxes containing trial exhibits binders,
                          10    trial folders and miscellaneous trial supplies.
                          11          Having considered Plaintiff’s application, it is hereby ORDERED that the
RUSS, AUGUST & KABAT




                          12    individuals referenced above may remove the above-referenced materials to
                          13    Courtroom 10C on February 7, 2020 at 4:30 p.m.
                          14
                          15    DATED: February 6, 2020
                          16
                          17                                            Respectfully submitted,
                          18                                            RUSS, AUGUST & KABAT
                          19
                                                                          /s/ Marc A. Fenster
                          20                                               Marc A. Fenster
                          21
                                                                        RUSS, AUGUST & KABAT
                          22                                            Marc A. Fenster, SBN 181067
                          23                                            mfenster@raklaw.com
                                                                        Ben Wang, SBN 228712
                          24                                            bwang@raklaw.com
                          25                                            Andrew D. Weiss, SBN 232974
                                                                        aweiss@raklaw.com
                          26                                            12424 Wilshire Boulevard
                          27                                            Twelfth Floor
                                                                        Los Angeles, California 90025
                          28                                               1
                                  ORDER RE: REQUEST FOR LOADING DOCK ACCESS TO REMOVE TRIAL MATERAL/BOXES
                                                              FROM COURTROOM
                       Case 2:16-cv-07349-JVS-AGR Document 275 Filed 02/06/20 Page 3 of 4 Page ID #:10696



                           1                                      Telephone: (310) 826-7474
                                                                  Facsimile: (310) 826-6991
                           2
                           3                                      Attorneys for Plaintiff
                                                                  SPEX TECHNOLOGIES, INC.
                           4
                           5
                           6
                           7
                           8
                           9
                          10
                          11
RUSS, AUGUST & KABAT




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28                                         2
                                  ORDER RE: REQUEST FOR LOADING DOCK ACCESS TO REMOVE TRIAL MATERAL/BOXES
                                                              FROM COURTROOM
                       Case 2:16-cv-07349-JVS-AGR Document 275 Filed 02/06/20 Page 4 of 4 Page ID #:10697



                           1                            CERTIFICATE OF SERVICE
                           2
                           3       The undersigned hereby certifies that the foregoing document was filed
                           4    electronically in compliance with Local Rule CV-5(a) on February 6, 2020. As
                           5    such, this document was served on all counsel who have consented to electronic
                           6    service.
                           7
                                                                       /s/ Marc A. Fenster
                           8
                           9
                          10
                          11
RUSS, AUGUST & KABAT




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28                                            1
                                  ORDER RE: REQUEST FOR LOADING DOCK ACCESS TO REMOVE TRIAL MATERAL/BOXES
                                                              FROM COURTROOM
